      Case 3:21-cv-00277-G Document 1 Filed 02/08/21                 Page 1 of 4 PageID 1



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 RUSSELL C. JOHNSON,                                 §
                                                     §
                        Plaintiff,                   §
                                                     §
                                                     §
 v.                                                  § CIVIL ACTION NO. 3:21-cv-00277
                                                     §
 HARGROVE AND ASSOCIATES, INC.                       §
                                                     §
                        Defendant.                   §
                                                     §

                          DEFENDANT’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, Defendant Hargrove & Associates, Inc.

(“Hargrove” or “Defendant”) files this Notice of Removal of the civil action originally filed in the

14th Judicial District Court of Dallas County, Texas entitled Russell C. Johnson v. Hargrove and

Associates, Inc., Cause No. DC-21-00231 (the “State Court Action”). In support of this Notice of

Removal, Defendant states as follows:

        1.      On January 7, 2021, Plaintiff Russell C. Johnson (“Plaintiff”) filed his Original

Petition (“Petition”) in the State Court Action asserting: (1) disability discrimination in violation

of the Texas Labor Code and (2) retaliation, harassment, and hostile environment in violation of

the Texas Labor Code. Exhibit C. Defendant was served with citation and the Petition on January

13, 2021. Exhibit F.

        2.      Removal of the State Court Action is proper under 28 U.S.C. §§ 1332(a), 1441, and

1446 because there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.




PD.30830231.1
     Case 3:21-cv-00277-G Document 1 Filed 02/08/21                  Page 2 of 4 PageID 2



         A. The Parties are Completely Diverse.

        3.      Plaintiff is a citizen of Texas. Ex. C, ⁋ 2.01. Defendant is a citizen of Alabama

because Defendant was incorporated under the laws of Alabama and maintains its principal place

of business in Mobile, Alabama. 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be a

citizen of every State and foreign state by which it has been incorporated and of the State or foreign

state where it has its principal place of business . . .”). Accordingly, complete diversity of

citizenship exists between the parties as required by 28 U.S.C. § 1332(a)(1).

         B. The Amount in Controversy Exceeds $75,000.

        4.      To determine the amount in controversy for the purpose of establishing diversity

jurisdiction, a court ordinarily looks to the plaintiff’s state court petition. Manguno v. Prudential

Prop. Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2001). Plaintiff’s Petition in the State Court Action

provides that the amount in controversy exceeds $100,000. Exhibit C, ¶ 1.02. Therefore, the

amount in controversy requirement of 28 U.S.C. § 1332(a) is met. See Gebbia v. Wal-Mart Stores,

Inc., 233 F.3d 880, 883 (5th Cir. 2000) (The amount in controversy is “‘facially apparent’ from

Plaintiff's original petition that the claimed damages exceeded $75,000.”).

         C. The Removal Complies with Fed. R. Civ. P. 81 and N.D. Tex. Civ. R. 81.

        5.      Removal of the State Court Action is timely as this Notice of Removal is filed

within 30 days of the date upon which the summons for the State Court Action was served on

Defendant. See 28 U.S.C. § 1446.

        6.      The documents attached to this Notice of Removal comply with Northern District

of Texas Civil Rule 81.1.

        7.      Venue is proper in this District under 28 U.S.C. § 1441(a) because the court where

the State Court Action is pending is located within this District.




                                                -2-
PD.30830231.1
     Case 3:21-cv-00277-G Document 1 Filed 02/08/21                Page 3 of 4 PageID 3



        8.      Defendant will promptly notify the 14th Judicial District Court of Dallas County,

Texas of the removal of this action to federal court.

        Accordingly, based on the foregoing, Defendant removes this action to the United States

District Court for the Northern District of Texas, Dallas Division, and requests any and all such

further relief and remedies to which it may be entitled.


                                              Respectfully submitted,


                                              /s/ Claudine G. Jackson
                                              Claudine G. Jackson
                                              State Bar No. 00793800
                                              Andrea W. Paris
                                              State Bar No. 24085652

                                              PHELPS DUNBAR LLP
                                              201 Main Street, Suite 1350
                                              Fort Worth, TX 76102
                                              Telephone: (817) 386-1166
                                              Facsimile: (817) 386-1170
                                              claudine.jackson@phelps.com
                                              andrea.paris@phelps.com

                                              ATTORNEY FOR DEFENDANT




                                                -3-
PD.30830231.1
     Case 3:21-cv-00277-G Document 1 Filed 02/08/21                  Page 4 of 4 PageID 4



                                 CERTIFICATE OF SERVICE

        On this 8th day of February, 2021, I electronically submitted the foregoing document
with the clerk of the Court for the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the court. I therefore certify that I have served all counsel of
record electronically or by another manner authorized by Federal Rule of Civil Procedure
5(b)(2).

                                               /s/ Claudine G. Jackson
                                               Claudine G. Jackson




                                                -4-
PD.30830231.1
